Citation Nr: 1104639	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-24 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), for 
the period prior to June 11, 2009.  

2.  Entitlement to an evaluation greater than 20 percent for 
right upper extremity neuropathy.

3.  Entitlement to an evaluation greater than 20 percent for left 
upper extremity neuropathy.

4.  Entitlement to an evaluation greater than 10 percent for a 
right hip disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for benign 
left hip osteoma (claimed as a left hip condition).  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from the RO in March 2007.  

In August 2007, the Board remanded the case for additional 
development.  In October 2008, the Board denied entitlement to 
TDIU.  The Board also denied initial evaluations in excess of 10 
percent for a cervical spine disability and a thoracic spine 
disability.  

The Veteran appealed the Board's October 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
December 2009, the parties filed a Joint Motion to Terminate the 
Appeal according to the terms contained in a Stipulated 
Agreement.  Specifically, VA agreed to assign a 20 percent 
evaluation, effective November 16, 2004, for service-connected 
degenerative changes of the cervical spine.  The appellant 
further agreed that the pending appeal would be terminated, with 
prejudice, as to all issues addressed in the October 2008 Board 
decision following execution of the agreement except for the 
issue of entitlement to TDIU, which was the subject of a separate 
remand motion.  

In December 2009, the parties also filed a Joint Motion for an 
Order Partially Vacating and Remanding the Board Decision.  
Specifically, that portion of the October 2008 decision which 
denied entitlement to TDIU.  The parties agreed that the Board 
did not satisfactorily explain why the evidence of record 
indicated that the appellant was substantially and gainfully 
employed.  

By Order dated in January 2010, the motion for remand was granted 
and that part of the Board's decision that denied entitlement to 
TDIU was remanded for compliance with the instructions in the 
joint motion.  The appeal as to the remaining issue was 
dismissed.  

In May 2010, the RO assigned a 20 percent evaluation for 
degenerative changes of the cervical spine from November 16, 
2004.  Considering the foregoing, the evaluation issues are no 
longer for consideration by the Board.  

In May 2010, the RO also granted entitlement to service 
connection for tinnitus and assigned a 10 percent evaluation 
effective June 11, 2009.  This resulted in a combined 100 percent 
schedular evaluation from June 11, 2009.  

In argument submitted in June and December 2010, the attorney 
indicated that the Veteran had a TDIU claim pending since March 
2003 and that the assignment of a 100 percent schedular 
evaluation did not moot the issue.  

On review, the Board finds that the claim for TDIU is rendered 
moot effective June 11, 2009 by the award of a schedular 100 
percent rating.  See 38 C.F.R. § 4.16(a) (2010) (TDIU may be 
assigned when the schedular rating is less than total); M21-MR 
Part IV.ii.2.F.24.b (if a 100 percent service-connected 
evaluation is awarded, any pending claim for a total disability 
evaluation based on individual unemployability is moot).  
Accordingly, the Board has rephrased the issue as stated above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In December 2010, the Veteran's attorney submitted additional 
argument.  He also submitted an August 2010 medical record from 
Dr. F.H., which indicates that the Veteran continues to be 
permanently disabled and is unable to work secondary to his back 
problems.  The attorney stated that the Veteran did not waive 
consideration of this evidence in the first instance by the RO.  
The attorney also noted that in February 2008, service connection 
had been granted for additional disabilities and that 
notwithstanding other issues identified in the joint motion, the 
TDIU claim must be returned to the RO to consider Dr. H's opinion 
and to review the record to determine whether the Veteran was 
entitled to TDIU based on his newly service-connected 
disabilities.  

The Board observes that a supplemental statement of the case was 
last furnished on the appeal issue in May 2008.  In addition to 
the evidence discussed above, significant relevant evidence has 
been added to the claims file since that time.  This includes VA 
examinations dated in June and October 2009, which address the 
Veteran's ability to obtain and maintain substantially gainful 
employment.  As such, the case must be remanded for consideration 
of the evidence received since May 2008.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304 (2010).

In a November 2009 statement, the Veteran reported that he was no 
longer working and that his last day was in June 2009.  He 
indicated that he was let go because he could no longer do his 
job.  On remand, information regarding the Veteran's last date of 
employment and reason for termination should be obtained.  

In June 2010, the Veteran submitted an authorization for release 
of private medical records from Dr. S.D.  The RO subsequently 
requested these records.  A response received in July 2010 
indicates that the request was being returned because the 
authorization was not dated.  The Veteran identified treatment 
related to the spine, and, as these records are potentially 
relevant to the appeal issue, additional efforts should be made 
to obtain them.  

Finally, in December 2009, the RO denied an evaluation greater 
than 20 percent for right upper extremity neuropathy; denied an 
evaluation greater than 20 percent for left upper extremity 
neuropathy; denied an evaluation greater than 10 percent for 
right hip disability; and determined that new and material 
evidence had not been submitted to reopen a claim of entitlement 
to service connection for benign left hip osteoma (claimed as a 
left hip condition).  The Veteran subsequently submitted a notice 
of disagreement regarding this decision.  He also requested a 
Decision Review Officer (DRO) hearing.  The file contains a May 
2010 memo indicating that a hearing had been scheduled and that a 
statement of the case was needed.  On review, however, it does 
not appear that a statement of the case was furnished.  Thus, the 
Board must remand these matters for issuance of a statement of 
the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send a VA Form 21-4192, 
Request for Employment Information in 
Connection with a Claim for Disability 
Benefits, to the Veteran's last employer.  If 
no response is received, a follow-up request 
should be sent.  

2.  The RO/AMC should contact the Veteran and 
ask him to complete another VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Dr. S.D.  If the Veteran submits 
a completed authorization, the records should 
again be requested.  

3.  Upon completion of the above development 
and any additional development deemed 
appropriate, the RO/AMC should readjudicate 
the issue of entitlement to TDIU for the 
period prior to June 11, 2009.  All evidence 
received since the May 2008 supplemental 
statement of the case, as well as any 
applicable laws and regulations, should be 
considered.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

4.  The RO/AMC must issue a statement of the 
case regarding the following issues: (a) 
entitlement to an evaluation greater than 20 
percent for right upper extremity neuropathy; 
(b) entitlement to an evaluation greater than 
20 percent for left upper extremity 
neuropathy; (c) entitlement to an evaluation 
greater than 10 percent for right hip 
disability; and (d) whether new and material 
evidence has been submitted to reopen a claim 
of entitlement to service connection for 
benign left hip osteoma (claimed as a left 
hip condition).  If, and only if, the 
appellant timely perfects an appeal, should 
these issues be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


